TAFT, Circuit Judge,
(concurring.) The order appealed from should be reversed, and the injunction dissolved. But $861.23 of the claim for $2,787.04 set up in the complainant’s bill was for articles furnished and work, done in the construction of the electric railway of the defendant railway company. The remainder of the claim was for material furnished and work done in and upon *745the Ho Lei Victory, which did not belong to the railway company. These facts are not now denied. It follows that, under the statutes of Ohio, cited by Judge SWAN, complainant was entitled to a lien upon the railway only for $861.23. The averment that more than $2,000 in work and material was furnished in the construction of the railway was falsely made, and for the collusive purpose of invoking the equitable jurisdiction of the federal court. The whole object of the bill was to enable Tillotson, a defendant, a citizen of Ohio, to file a cross bill against codefendants named in the bill, citizens of Ohio and other states, and thus obtain in the federal court an adjudication of a controversy ordinarily cognizable only in the state courts. It was clearly a case where the jurisdiction of the federal court had been collusively sought. This appeared at the hearing upon the motion to continue the injunction, and should have led the circuit court to dissolve the injunction. It is said that the jurisdictional question involved ought to have been regularly raised upon the record, by plea or otherwise. We are not concerned with that question of procedure here. The issue before the circuit court, •was whether an order enjoining the defendants from selling certain bonds should be continued pending the trial of issues raised upon bill and answer and cross bill and answer. The circuit court wasc made to know that its equitable jurisdiction had been collusively and improperly invoked. It then became its duty not to continue the injunction. This is the sole ground upon which I vote for a reversal of the order appealed from. I do not see how the question of the preliminaries necessary to the issue ex parte of an injunction has any place in this discussion. The order appealed from was one continuing an injunction. ' The appellant and Carrol,hers, the only two defendants against whom the injunction had any operation, had full notice of the hearing upon the motion to continue the injunction, and were present by attorneys. It is immaterial whether the original order of injunction was issued without proper notice or not, if, upon the merits, the Injunction was a proper, equitable remedy to preserve the status quo. To hold otherwise would be to make substantial justice yield to a shadowy technicality. Nor can I agree that, the question of collusion aside, the cross hill of Tillotson was not germane to the action as brought in the bill. The bill prayed for a foreclosure of the lien, a sale of the railway, and, as incident and necessary to such reliefs, a marshaling of all other liens upon the property, and a distribution of the proceeds among the lienholders and others interested. It was proper for each defendant to set up his right in the property or its proceeds. Tillotson claimed a mortgage lien on the property to secure certain bonds, his title to which had been disputed by another codefendant. The complainant was entitled to have both claimants brought in, so that the property might be sold free from, the lien of the claim in dispute between them. Being in court, their rights to the proceeds of the sale to he decreed under the prayer of the complainant must necessarily he determined before a distribution could be made, and this would, of course, involve the settlement of the entire dispute as to title between them. I am *746not prepared to say that Tillotson’s cross bill did not, on its face, state a good case for equitable relief. It is not necessary now to decide tbe question. We bare only jurisdiction on tbis appeal to reverse tbe order of injunction. We bave no power to direct a dismissal of tbe bill, or tbe vacation of an order appointing a receiver. Those are matters wbicb, by tbe terms of section 7 of tbe court of appeals act, remain witbin tbe cognizance of tbe circuit court until a final decree is entered and appealed from. While I fully concur in tbe view that tbe circuit court, before dismissing tbe bill for want of jurisdiction, may require payment of tbe reasonable expenses incurred in the case, and preservation of tbe property taken within its custody, I do- not tbink we can make any order on tbis appeal touching tbe matter. Our only action, should be to reverse the order continuing tbe injunction, at tbe costs of tbe appellee.